DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asam et al (2019/0052074) in view of Pastorina et al (2007/0052480).
In re Claims 1 and 11, Asam teaches a circuit as seen in Figure 1A comprising the following: a supply pin (101) and an output pin (102) for connecting a load (RL), and configuration pins (where 170 and Rc connect, 
Asam does not specifically teach that the first parameter is set to a first standard value when the component parameter is less than a first threshold value, and the first parameter is set to a second standard value when the component parameter is greater than a second threshold value.
Pastorina teaches setting parameters in an associated circuit 200 via a programming resistor 11 (paragraph 29) while requiring only one terminal (paragraph 6).  Pastorina teaches a circuit (20, 41, and 130) as seen in Figure 2 acting as an interface circuit that outputs a control signal (S30_1 and S30_2) based on the programming resistor, wherein the control signal is set to a first value ([0,0], i.e., for a first standard parameter value) when the component parameter of the resistor 11 is less than a first threshold value (Vref3) and the control signal is set to a second value ([1,1], i.e., for a second standard parameter value) when the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the circuit (20, 41, and 130) of Pastorina as the interface circuit of Asam since it provides a concrete example of how to provide control feedback on parameters based on a connected programming resistor and since Pastorina teaches that the circuit only requires a single pin for the programming resistor.   
In re Claim 2, Asam teaches that it is the first current is the maximum output current (paragraph 25) and Pastorina teaches that the component parameter is a resistance value of the external resistor (paragraph 44).
In re Claim 3, Asam teaches that the control circuit comprises a current limiting circuit 740 coupled to the semiconductor switch (via connection to 140 as seen in Figure 1A) and configured to limit a load current of the semiconductor switch to the maximum output current (paragraphs 50-53 and 58).
In re Claim 4, Pastorina teaches monitoring the current (I136, paragraphs 40-41) representing the component parameter.
In re Claim 5, Pastorina teaches that the first parameter is an over-temperature threshold value (paragraphs 56, 89, and 90).
 In re Claim 12, Asam teaches that it is the first current is the maximum output current (paragraph 25) and Pastorina teaches that the component parameter is a resistance value of the external resistor (paragraph 44).
In re Claim 13, Pastorina teaches feeding a current (Ik) into the resistor 11 to cause a voltage across the resistor to assume a target value (Vref, paragraph 25), wherein the first parameter is determined by the current fed into the resistor when the current fed into the resistor is within a predefined range (less than Vref3, paragraph 43).
In re Claim 14, Pastorina teaches that the first parameter corresponds to the first standard value when the current fed into the resistor is below the predefined range, and corresponds to the second standard value when the current fed into the resistor is above the predefined range (paragraph 43).
In re Claim 16, Asam teaches an integrated circuit as seen in Figure 1A comprising: a switch driver circuit (140) configured to be coupled to a semiconductor switch (110, paragraph 4); a current measurement circuit (120) configured to be coupled to the semiconductor switch; a resistance sensing circuit (170) configured to be coupled to an external resistor (Rc) via external interface pins (where 170 and Rc connect, paragraph 29); and a current limiting circuit (740) coupled to the switch driver circuit, the current measurement circuit, and the resistance sensing circuit (via 140), the current limiting circuit configured to limit a 
Asam does not specifically teach that the current level is set to a first current level when the resistance sensed is less than a first threshold value, and the current level is set to a second current level when the resistance sensed is greater than a second threshold value.
Pastorina teaches setting parameters in an associated circuit 200 via a programming resistor 11 (paragraph 29) while requiring only one terminal (paragraph 6).  Pastorina teaches a circuit (20, 41, and 130) as seen in Figure 2 acting as a resistance sensing circuit that outputs a control signal (S30_1 and S30_2) based on the programming resistor, wherein the control signal is set to a first value ([0,0], i.e., for a first parameter value) when the resistance of the resistor 11 is less than a first threshold value (Vref3) and the control signal is set to a second value ([1,1], i.e., for a second standard parameter value) when the resistance of resistor 11 is greater than a second threshold value (Vref2) (paragraphs 40-43).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the circuit (20, 41, and 130) of Pastorina as the resistance sensing circuit of Asam since it provides a concrete example of how to provide control feedback on parameters based on a connected 
In re Claim 17, Pastorina teaches that the resistance sensing circuit as seen in Figure 2 comprises a current sensing circuit (41, 136, 131); a first transistor (23) having a load path coupled between the current sensing circuit and the external interface pin (12); and an amplifier (22) having an output coupled to a control node of the first transistor, a first input coupled to the external interface pin, and a second input coupled to a reference voltage node (21).
In re Claim 18, Pastorina teaches that the current sensing circuit as seen in Figure 2 comprises a current mirror 41 and 136 with an input coupled to the load path of the first transistor 23, wherein an output of the current mirror at 136 is compared via two separate comparators 134 and 135 with their respective reference values (Vref2 and Vref3, respectively).  Pastorina alternatively teaches that the output of the current mirror can be divided into separate channels (235_1, 235_2, 235_3) as seen in Figure 6, wherein each channel has a current source (236_1, 236_2, 236_3) and inverter (237_1, 237_2, 237_3) acting as a comparator to determine when the current through resistor 11 is above a respective threshold (paragraphs 61-62).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the single current mirror 
In re Claim 19, Asam teaches the semiconductor switch 110 (paragraph 4) as seen in Figure 1A.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asam et al (2019/0052074) in view of Pastorina et al (2007/0052480) as applied to claim 19 above, and further in view of Takahashi (2010/0014195).
In re Claim 20, Asam teaches utilizing a current sensor 120 to determine current though switch 110, but does not specifically teach that the current measurement circuit comprises a current measurement transistor as claimed.
Takahashi teaches that a current detector 24 comprising a current measurement transistor 18 and resistor 16 as seen in Figure 1 can be utilized with a semiconductor switch 14 as claimed to measure the current through the switch 14 (paragraphs 67-71).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the current detector 24 of Takahashi as the current sensor 120 of Asam since Takahashi teaches a concrete .

Allowable Subject Matter
Claims 6-10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Takahashi teaches providing a diagnosis signal from a diagnostic output portion on a diagnosis pin P7 as seen in Figure 1.  However, the prior art does not teach that the diagnosis signal indicates that the component parameter is less than the first threshold or greater than the second threshold.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ostrom et al (2010/0148795) teaches setting parameter values via an external resistor 120 as seen in Figure 3 via a current mirror 310, transistor 124, comparator 122, and ADC 128.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose 


telephone number is (571)270-1427. The examiner can normally be reached Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836